Wright, J.
The grounds of the motion for a new trial, etc., were,^hat the evidence did not justify the verdict ; that the verdict was against the law; and that the petition did not contain a good cause of action. Upon what ground it was sustained does not appear.
With the order appealed from we shall not interfere. The court below, with all the facts before it, has, in a case peculiar in its character — in. which there was a mass of somewhat conflicting evidence, in the exercise of a sound discretion, granted a new trial, and no case can be found in all the prior decisions of this court, where, under such circumstances, we have reversed the ruling. The testi-. mony falls far short of so overwhelmingly preponderating in plaintiff’s favor, as that the court might not reasonably and properly enough award a second trial. We should have felt much more inclined to interfere if the motion had been overruled. With this view of the record — as the parties have another opportunity to present the facts to a second jury — we readily unite in the conclusion that the order setting aside the verdict, etc., should be affirmed. The more important and pertinent cases on this subject in this court are Cook v. Sypher (3 Iowa 484); Newell v. Sanford (10 id. 396); Ruble v. McDonald (7 id. 90); Shepherd v. Brenton (15 id. 84); Chapman v Wilkinson (22 id. 541).
Affirmed.